Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/20 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no antecedent basis for “the crossbar” (claims 4 and 6). Note that claim 3 recites “a crossbar,” but claim 4 depends on claim 1. It appears that claim 4 should depend on claim 3, instead of claim 1.  Claim 6 recite “each hinge joint comprises an interconnection bracket (72) fixed removably to the longitudinal bar (20) and a support body (71) fixed removably to the crossbar (60).” It appears that claim 6 should depend on claim 5, instead of claim 1 because claim 5 recites “a hinge joint.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, as best understood, is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chou (9,016,740). 
RE claim 1, Chou (9,016,740) discloses a gripping device (see Figs. 1-5) comprising: at least one longitudinal bar (14, 25) adjustable in length by providing parallel or in angle to the other bar (14 or 15) and provided with a plurality of suction gripping members (40, 30) connected along a longitudinal axis (A) of the longitudinal bar (12 or 14).
  				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-9, 13, and 14 as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ramila (US 2017/0368692) in view of Chou (9,016,740). 
RE claim 1, Ramila (US 2017/0368692) discloses a gripping device (see Figs. 1-10) comprising: at least one longitudinal bar (25, 26) and movable crossbars (20, 20) (see paragraph [0035]) adjustable in spacing and provided with a plurality of suction gripping members (32, 32) connected along a longitudinal axis (A) of the longitudinal bar (25, 26), but does not show that the longitudinal bar (25, 26) is adjustable in length. However, Chou (9,016,740) discloses a gripping device (see Figs. 1-5) comprising: at least one longitudinal bar (14, 25) adjustable in length by providing parallel or in angle to the other bar (14 or 15) and provided with a plurality of suction gripping members (40, 30) connected along a longitudinal axis (A) of the longitudinal bar (12 or 14). . Thus, it would have been obvious to those skilled in the gripping technology to provide a crossbar on the longitudinal bar (25, 26) of Ramila (US 2017/0368692) as taught by Chou (9,016,740) to provide flexibility to adjust the spacing and the length of the device. 
RE claims 2-5, Figs. 2 and 3 of Ramila (US 2017/0368692) shows a pair of longitudinal bar (26, 25) and a pair of crossbars (20, 20) by a hinge joint (see (Fig. 4).
RE claim 6, Figs. 4 and 5 of Ramila (US 2017/0368692) show an interconnection bracket (22, 24).
RE claims 7-9, Figs. 4 and 5 of Ramila (US 2017/0368692) show the extension bar is slidably associated with the support body of each hinge joint (see paragraph [0035]). 
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin ‘418and Lin ‘631 show a robotic arm with suction cups.
Neven ‘881, Kalb ‘319, and LI ‘151 show a carrying frame with several suction cups.
Fisher ‘341 show a robotic gripper. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.